Citation Nr: 9929257	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


Entitlement to an effective date, prior to March 30, 1995, 
for a grant of a total disability rating for post-traumatic 
stress disorder (PTSD) based on clear and unmistakable error 
(CUE) in prior rating decisions. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

The veteran had active military service from July 1969 to May 
1972.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO granted entitlement to a 100 
percent evaluation for PTSD effective from March 30, 1995.

In August 1998 the Board remanded the case for the RO to 
consider the intertwined issue of CUE in prior rating 
decisions.  

In February 1999 the RO affirmed the determination previously 
entered and determined that there was no CUE in prior rating 
decisions.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The May 1986 rating decision wherein the RO assigned a 30 
percent evaluation for PTSD from August 1985 was affirmed by 
the RO in rating decisions of August 1986, October 1986, 
March 1988, February 1991, July 1991, June 1992 and June 
1993, none of which were appealed by the veteran.

2.  A claim for an increased rating for PTSD was received on 
March 30, 1995, and a claim for a total compensation rating 
based on individual unemployability (IU) was received in May 
1995.

3.  PTSD rendered the veteran demonstrably unable to obtain 
or retain employment on March 30, 1994.


4.  The rating decisions of May 1986, wherein the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability evaluation from August 1985, and rating 
decisions of August 1986, October 1986, March 1988, February 
1991, July 1991, June 1992 and June 1993 wherein the RO 
affirmed the 30 percent evaluation did not contain any kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for a grant of a 100 
percent rating for PTSD retroactive to March 30, 1994, have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(o)(1), (2), 4.16, 4.130, Diagnostic Code 9411 
(effective prior to November 7, 1996).

2.  The May 1986, rating decision wherein the RO granted 
entitlement to service connection for PTSD and a 30 percent 
evaluation therefor from August 1985 and rating decisions of 
August 1986, October 1986, March 1988, February 1991, July 
1991, June 1992 and June 1993 wherein the RO affirmed the 30 
percent evaluation, did not constitute clear and unmistakable 
error.  38 U.S.C.A. §  7105 (1998); 38 C.F.R. § 3.105(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In summary, the relevant facts show that the initial rating 
of 30 percent for PTSD from December 1985 coincided with the 
RO rating determination in May 1986 granting service 
connection.  

It remained in effect until a RO rating determination in 
August 1996 that granted a 100 percent schedular evaluation 
effective March 30, 1995.  The veteran challenged the 
effective date selected by the RO initially arguing that a 
November 1990 effective date was appropriate in view of the 
similar symptomatology.  The representative added the 
argument of CUE for an earlier effective date based upon a 
failure of the RO to consider 38 C.F.R. § 4.16(c) in prior 
rating decisions or to fully consider the disability as 
severe as reflected in reported global assessment of 
functioning scale (GAF) scores.  

The RO in a supplemental statement of the case in early 1999 
reviewed all rating decisions "between May 8, 1985 and 
January 22, 1996" for CUE.  The representative included VA 
rating decisions from May 1985 to January 1996 in discussing 
CUE in a written presentation in August 1999.  The 
representative in September 1999 argued that CUE was 
committed by the RO when it failed to assign a total rating 
for PTSD based upon the overwhelming medical and vocational 
evidence that supported the rating.  

On a VA examination in 1985 that did not address a 
psychiatric disability it was noted that the veteran had 
sustained a low back injury at work in 1981.  The veteran did 
not mention PTSD at the time.  The VA psychiatric evaluation 
completed in 1986 included a social and industrial survey and 
a psychiatric examination.  The social and industrial survey 
noted the veteran's receipt of workmen's compensation and 
that he did odd jobs when his back condition allowed it.  The 
psychiatric examiner noted a history of back problems since 
surgery and a poor level of functioning in the past year.  
These reports were supplemented with the record of 
hospitalization at Skagit Valley Hospital and Health Center 
in late 1985 that noted the veteran had not worked since 
February 1981 because of a back problem.  In addition to the 
PTSD diagnosis, alcohol abuse and major depression were 
reported.  Alcohol abuse was rated nonservice-connected as 
due to willful misconduct.

The record shows that the RO in November 1985 granted service 
connection for a left knee disability that has been rated 
noncompensable from August 1985.  


The RO in May 1986 initially assigned a 30 percent evaluation 
for PTSD from August 1985 under the applicable rating 
criteria based upon a review of pertinent VA and private 
medical treatment reports.  The veteran's initial VA 
application seeking service connection for PTSD was received 
in December 1985.  

Thereafter, the RO in August 1986 adjusted the veteran's 
rating by granting temporary total disability evaluations 
under 38 C.F.R. § 4.29 for periods of VA hospitalization that 
began in November 1985 and January 1986 but after each 
hospitalization, the 30 percent evaluation was continued.  
The RO also continued the current evaluation in an October 
1986 rating decision that considered earlier Skagit facility 
treatment records.  A notice letter in October 1986 advised 
him accordingly.  

The summary of a VA hospitalization in July 1985 showed 
diagnoses of various substance abuses including alcohol.  
Readmission in November 1985 found PTSD and at the time of 
discharge the veteran was not considered able to compete in 
the regular job market.  The report of hospitalization in 
1986 noted that he had been unable to work since a 1981 
accident injury and no longer received workmen's 
compensation.  He planned to pursue VA training after 
consulting a physician regarding what his back condition 
would allow.  It was noted that he would be considered 
unemployable at this time, as his past work history was not 
compatible with his present back condition.  The diagnoses 
included chronic low back pain. 

The record shows that the next pertinent communication 
regarding PTSD was the veteran's correspondence received in 
October 1987 seeking benefits for hospitalization.  He also 
provided an employment statement that indicated he last 
worked in February 1981 as a welder.  He mentioned treatment 
for a back condition and PTSD during the previous twelve 
months.  He also completed an application for VA vocational 
rehabilitation in December 1987.  He mentioned increased 
compensation for PTSD in separate correspondence in December 
1987.     

After review of the record of VA hospitalization that began 
in September 1987 and a brief admission to the Skagit 
facility in 1986, the RO in March 1988 granted benefits under 
§ 4.29 for the applicable period and continued the 30 percent 
evaluation thereafter.  In the summary of VA hospitalization 
it was noted that the veteran was unable to work because of 
back trouble.  It was reported that examination had confirmed 
the lower back problem with the presence of constant and 
limiting pain.  

The veteran was notified of the determination by letter dated 
in March 1988.  His representative in May 1988 submitted a 
written request for an increased rating for PTSD noting that 
a review examination was scheduled for some time during the 
month.  The record of the May 1986 rating decision showed 
that a future examination had been tentatively scheduled for 
July 1988. 

The next pertinent correspondence on file confirmed that a 
review examination scheduled for December 1990 had been 
canceled because of the veteran's psychiatric hospitalization 
by VA beginning in November 1990.  Also of record was a copy 
of a July 1990 letter from a rehabilitation counselor asking 
a physician for information to determine whether additional 
vocational rehabilitation services for the veteran would be 
recommended.  The VA hospital summary notes that he had not 
worked since a ruptured disc was found in 1984 and that he 
had back surgery twice in the early 1980's.  The veteran's 
GAF on admission was 40 and 50 on discharge.  

The RO in February 1991 continued the 30 percent evaluation 
after granting a temporary total evaluation under section 
4.29.  The veteran was notified by letter in March 1991.  In 
early 1991 a letter dated in February 1991 from an industrial 
insurance fund was received advising the veteran that further 
vocational services would not likely benefit him because of 
an unrelated condition of PTSD.  Another letter from the 
Skagit medical facility in May 1991 noted that in addition to 
PTSD, the veteran had another disability "(unemployable) as 
a result of a severe back injury..."  

It was noted that he presently had stabilized since 
hospitalization at a somewhat lower level of emotional 
functioning, but that his long-term prognosis remained good 
if he remained in treatment.  The RO in July 1991 considered 
the recently submitted records and continued the 30 percent 
rating.  The veteran was advised of the determination in July 
1991.

In June 1992, the report of a two-day VA hospitalization of 
the veteran in May 1992 principally for PTSD and alcohol 
abuse was added to the record. The GAF score was reported as 
50 currently and for the past year.  Thereafter in June 1992 
the RO continued the 30 percent evaluation for PTSD.  The RO 
in July 1992 correspondence advised the veteran of the recent 
rating determination.  

In June 1993, the RO reviewed the recently received report of 
the veteran's VA hospitalization for a PTSD program and 
continued the 30 percent evaluation.  In the summary of the 
admission beginning in late March 1993, it was noted that he 
participated in the program only six days and stated that he 
planned to resume individual counseling when he returned 
home.  It was also mentioned that he had no plans to seek 
employment as his service-connected disability, SSI and state 
pension provided adequate income.  The summary also mentioned 
chronic cervical pain and chronic low back pain.  The 
multiaxial diagnosis included 40 on Axis V.  The RO in June 
1993 correspondence notified the veteran of the rating 
determination.

The record shows that correspondence on file in late 1993 and 
in 1994 was related to compensation entitlement for 
dependents.  The next pertinent correspondence regarding the 
veteran's PTSD rating was a letter from his representative 
received on March 30, 1995, with variously dated documentary 
materials.  Social Security Administration (SSA) 
correspondence dated in July 1988 referred to disability 
benefit entitlement from early 1987.  There were medical 
evaluation reports dated in 1988 that mentioned PTSD and 
orthopedic disability. 

A January 1991 psychiatric evaluation reported PTSD and noted 
the veteran's history of work injury and subsequent 
compensation claims.  

The examiner opined that he would never return to work and 
would be disabled in one way or another by his multitude of 
problems.  A 1990 rehabilitation counseling report noted that 
PTSD was a major factor delaying vocational rehabilitation.  

A March 1991 letter from the veteran's attorney to an 
official familiar with the veteran's worker's compensation 
case noted the veteran's disability from a low back injury 
and inability to return to work.  The attorney opined that 
the effects of PTSD on the veteran's acknowledged inability 
to return to work had to be sorted out.    

In response to an inquiry from the representative, a 
therapist at the Skagit facility provided a January 1993 
report.  Therein the clinician noted that the veteran had not 
been able to work for several years due to a permanent back 
injury and that his back was reinjured about a year 
previously causing additional damage.  The clinician reported 
that veteran's PTSD further contributed to his inability to 
work due to related anxiety and depression.  The clinician 
opined that the veteran's physical condition interacted with 
his mental condition and rendered him unable to stay focused 
on a task. 

On a VA psychiatric examination in May 1995, the examiner 
noted that the veteran's claims folder was reviewed.  The 
examiner noted a final entry from VA hospitalization that 
ended in April 1993.  The veteran recalled past suicide 
attempts and that he did not follow through on one occasion 
within the past year.  He spent his time at cutting wood, 
hunting, fishing and target practice.  The veteran reported 
no current treatment program and indicated having been in 
treatment in 1993.  The examiner stated that the veteran did 
not appear to be employable at this time given his long 
status of being unemployed and also the chronic PTSD and 
chronic depressive symptoms that he indorsed.  The multiaxial 
assessment showed PTSD, dysthymic disorder and alcohol and 
substance abuse now in remission on Axis I.  On Axis V the 
global assessment of functioning scale score (GAF) was 45 to 
50.

Additional contemporaneous VA medical records were received.  
In August 1996, the RO granted entitlement to a total 
schedular evaluation for PTSD from March 30, 1995.  


Criteria

Initially, the Board notes that the veteran did not appeal 
the May 1986 or subsequent rating decisions through June 1993 
that addressed the disability evaluation for PTSD and the 
decisions are final.  38 U.S.C. § 7105(c) (1998); 38 C.F.R. 
§ 3.105(a) (1998; earlier versions of the law and regulation 
are essentially in accord).  

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(1998), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Under the rating criteria in effect prior to November 7, 
1996, a 10 percent evaluation under the old criteria was 
assigned where there was mild impairment of social and 
industrial adaptability.  

A 30 percent evaluation was assigned where there was definite 
impairment of social and industrial adaptability.  

A 50 percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411 (1996); effective prior to 
November 7, 1996.

Under the rating criteria in effect prior to February 3, 
1988, a 10 percent evaluation for PTSD was assigned with less 
than the criteria for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  

A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  


A 50 percent evaluation was assigned for substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.  

A 70 percent evaluation was warranted for serious impairment 
in the ability to establish or maintain effective or 
favorable relationships with people.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411; effective prior to February 3, 
1988.

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).


Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302.

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  

If an appeal is not filed by a person listed in paragraph (a) 
of this section, and the claimant is rated incompetent by the 
Department of Veterans Affairs or has a physical, mental, or 
legal disability which prevents the filing of an appeal on 
his or her own behalf, a Notice of Disagreement and a 
Substantive Appeal may be filed by a fiduciary appointed to 
manage the claimant's affairs by the Department of Veterans 
Affairs or a court, or by a person acting as next friend if 
the appointed fiduciary fails to take needed action or no 
fiduciary has been appointed.  38 C.F.R. § 20.301.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.


(a) Subject to the provisions of paragraphs (d), (e), and (f) 
of this section this increased rating will be effective the 
first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge (regular discharge or release to non-bed care) or 
effective the last day of the month of termination of 
treatment or observation for the service-connected 
disability. A 
temporary release which is approved by an attending 
Department of Veterans Affairs physician as part of the 
treatment plan will not be considered an absence.

(1) An authorized absence in excess of 4 days which begins 
during the first 21 days of hospitalization will be regarded 
as the equivalent of hospital discharge effective the first 
day of such authorized absence. An authorized absence of 4 
days or less which results in a total of more than 8 days of 
authorized absence during the first 21 days of 
hospitalization will be regarded as the equivalent of 
hospital discharge effective the ninth day of authorized 
absence.

(2) Following a period of hospitalization in excess of 21 
days, an authorized absence in excess of 14 days or a third 
consecutive authorized absence of 14 days will be regarded as 
the equivalent of hospital discharge and will interrupt 
hospitalization effective on the last day of the month in 
which either the authorized absence in excess of 14 days or 
the third 14 day period begins, except where there is a 
finding that convalescence is required as provided by 
paragraph (e) or (f) of this section. The termination of 
these total ratings will not be subject to Sec. 3.105(e) 
of this chapter.

(b) Notwithstanding that hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment. If service connection 
for the disability under treatment is granted after hospital 
admission, 
the rating will be from the first day of hospitalization if 
otherwise in order.

(c) The assignment of a total disability rating on the basis 
of hospital treatment or observation will not preclude the 
assignment of a total disability rating otherwise in order 
under other provisions of the rating schedule, and 
consideration will be given to the propriety of such a rating 
in all instances and to the propriety of its continuance 
after discharge. Particular attention, with a view to proper 
rating under the rating schedule, is to be given to the 
claims of veterans discharged from hospital, regardless of 
length of hospitalization, with indications on the final 
summary of expected confinement to bed or house, or to 
inability to work with requirement of frequent care of 
physician or nurse at home.

(d) On these total ratings Department of Veterans Affairs 
regulations governing effective dates for increased benefits 
will control.

(e) The total hospital rating if convalescence is required 
may be continued for periods of 1, 2, or 3 months in addition 
to the period provided in paragraph (a) of this section.

(f) Extension of periods of 1, 2 or 3 months beyond the 
initial 3 months may be made upon approval of the 
Adjudication Officer.

(g) Meritorious claims of veterans who are discharged from 
the hospital with less than the required number of days but 
need post-hospital care and a prolonged period of 
convalescence will be referred to the Director, Compensation 
and Pension Service, under Sec. 3.321(b)(1) of this chapter.  
38 C.F.R. §  4.29.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that 
compensation payments should be continued at their present 
level. 
Unless otherwise provided in paragraph (i) of this section, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.
38 C.F.R. § 3.105(e).

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 


(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

The provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation. 

In such cases, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c), effective March 1, 1989, through 
November 6, 1996.  


Analysis

The argument regarding the effective date of the 100 percent 
rating for PTSD calls into question the propriety of the 
initial rating determination in 1986 to grant a 30 percent 
rating and subsequent rating determinations that continued 
it.  The Board will note initially that there does not appear 
to be any argument regarding the ratings under section 4.29 
specifically that appear throughout the record.  As noted 
herein, the regulations provide that the termination of the 
rating does not require the application of section 3.105(e).  

With respect to the claim of clear and unmistakable error in 
the RO's failure to grant a 100 percent rating prior to March 
30, 1995, the Board must point out the appellant in each 
instance appears to be disagreeing with the way the RO 
weighed and evaluated the evidence.  Disagreement with the 
way the facts were weighed and evaluated is not a claim of 
clear and unmistakable error.  Russell, 3 Vet. App. at 313.  
Also, the Board has noted the contemporaneous records that 
referred to the veteran's PTSD and other disabilities, 
principally a lower back disorder, recently received.  
However, the constructive receipt rule established in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) would have no application 
to this case for rating decisions prior to the date the Bell 
decision was issued, July 21, 1992.  See, for example, 
Damrel, 6 Vet. App. at 246; Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Although failing to develop for non VA 
evidence in the early 1990's that was suggested by 
information in VA medical reports may arguably have been a 
breech of the duty to assist, it cannot be a basis for a CUE 
claim, although the record may have been incomplete.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

The record does seem to indicate that the veteran's disabling 
low back disability and PTSD were coexisting disorders in the 
late 1980s and no argument can be made that appreciable 
impairment resulted for each disorder.  However, there is 
simply no undebatable evidence that PTSD alone was totally 
disabling.  The medical evidence mentioned the significant 
back disability that had prevented work since the early 
1980's.  The RO did appear to review the medical records 
brought to its attention when it rated the veteran's PTSD in 
the 1980's. The most that can be said from the record 
available at the time is that PTSD coexisted with other 
serious disorders, but that is not undebatable evidence of 
totally disabling PTSD at the time.  The evidence available 
to the RO in 1986 and thereafter did not compel that 
conclusion. 

Regarding the claim of clear and unmistakable error in the 
rating decisions since 1992, the Board does not find that 
such claim has been properly presented since the veteran has 
not provided persuasive reasons in support of the claim of 
alleged error.  With regard to the appropriate disability 
rating, he once again appears to be arguing with the 
application of the rating schedule and interpretation of 
medical evidence.  

The veteran has not articulated a plausible argument based on 
a failure to apply the law or misapplication of the law to 
his case in light of the contemporaneous evidence.  That is, 
he has offered no compelling undebatable evidence that the 
GAF score alone is determinative of a disability evaluation 
under the VA rating criteria then in effect.  In essence, the 
argument assumes that the GAF score is more than but one 
factor in the disability rating process.  Rather it is argued 
that a particular GAF score established clearly and 
unmistakably entitlement to a 100 percent evaluation if such 
score had been relied on.  See Fugo v. Brown, 6 Vet. App 40, 
43-44 (1993).  

The GAF score is but one factor in the overall assessment.  
The regulations then in effect provided that the examiner's 
classification of the disease was not determinative of the 
degree of disability.  38 C.F.R. §  4.130.  The GAF score 
reported in 1993 corresponded to the scale found in the DSM 
III-R  (Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition, Revised (1987)).  



The numeric score of 40 included factors such as being unable 
to work, i.e., having major impairment in several areas such 
as work.  The DSM explained that the GAF rating was an 
examiner's overall judgment of a patient's psychological, 
social and occupational functioning.  Ratings of current 
functioning generally reflected the current need for 
treatment or care and past functioning scores had prognostic 
significance.  The GAF had significance in treatment planning 
and predicting outcome.  DSM III-R, Quick Reference, at 28, 
37.  Thus, the GAF score was merely an examiner's opinion of 
functioning levels and in essence represented an examiner's 
characterization of the level of disability that by 
regulation was not, alone, determinative of the appropriate 
disability rating.       

Disagreement with the way the evidence was evaluated is not a 
claim of clear and unmistakable error.  Therefore, the rating 
decision of June 1993 was in accord with acceptable rating 
judgment wherein the RO continued to assign a 30 percent 
rating under Diagnostic Code 9411.  Although the 1993 rating 
decision was not as fully comprehensive and explanatory as it 
could have been, clearly, it was not shown that the evidence 
compelled a total disability rating as claimed.  See Bierman 
v. Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 
Vet. App. 127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).   

The record simply does not support an argument that 
undebatable error was committed.  The weight and probative 
value given to a particular examination report or treatment 
record involves judgment.  Accordingly, the Board finds that 
the May 1986 rating decision and those that followed that 
assessed the rating for PTSD through June 1993 did not 
contain any kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
also Baldwin v. West, No. 96-1170 (U.S. Vet. App. September 
7, 1999).  



The Board notes that the rating criteria for psychiatric 
disorders changed during the period under consideration.  As 
the VA General Counsel observed in discussing VA psychiatric 
rating criteria, there are no bright lines of demarcation 
between the several levels of disability in the rating scheme 
and, therefore, much room for difference of opinion in the 
evaluation of mental disorders.  VAOPGCPREC 7-89, pp. 3-4.  

The Board finds these comments appropriate to this claim of 
CUE.  Further, regulatory changes could not be applied 
earlier than their effective date.   Therefore, the argument 
that CUE was committed in failing to apply 38 C.F.R. 
§ 4.16(c) fails since the rating under that section had a 
limited applicability.  A specific rating of 70 percent for a 
psychiatric disability, which the veteran did not have, was 
necessary for its application. Therefore there can be no CUE 
on the part of the RO in failing to consider it. 

The Board has responded to the claim for an earlier effective 
date based on CUE.  In doing so, the Board has not overlooked 
the intertwined issue of whether the veteran may be entitled 
to an effective date, prior to March 30, 1995, for assignment 
of the 100 percent rating through application of the usual 
regulatory framework that governs the effective date for 
increased ratings.

The law and regulations governing the appropriate effective 
date for an award of increased compensation which are set out 
in 38 U.S.C.A. § 5110(a), (b)(2) (West 1991) and 38 C.F.R. 
§§ 3.400, 3.400(o)(1), (2) (1998), provide that the effective 
date following a final disallowance shall be the date of 
claim, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of claim.  
Unless the increase occurred prior to the date of claim, the 
effective date shall be the later of the date of claim or 
date of increase.  See, Harper v. Brown, 10 Vet. App. 125 
(1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993).

The basis for the March 1995 effective date selected by the 
RO is readily apparent from the record.  Upon review of the 
record, the Board concludes that a March 1994 date is the 
pertinent date for the effective date of the increase in 
light of the precedent established by the U.S. Court of 
Veterans Appeals (the Court) in Hazan v. Gober, 10 Vet. App. 
511 (1997).  

The Board has observed there are no documents on file that 
may reasonably be construed as a notice of disagreement with 
any pertinent rating determination, specifically pertinent to 
this analysis is the June 1993 rating decision.  Therefore, 
the decision is a final disallowance for purposes of 
determining the appropriate effective date of increased 
compensation subsequently granted.  38 C.F.R. §§ 3.400, 
3.400(o)(1).  

The Court in Hazan, after discussing the application of 
estoppel in such claims, held that after a well grounded 
claim for increase is submitted, all the evidence, not just 
evidence not previously considered must be reviewed to 
determine the appropriate effective date.  Id at 520-21.  
Thus in view of the evidence the Board finds that within the 
one year period prior to the March 1995 claim for increase, 
it appears the veteran was sufficiently disabled from PTSD to 
reasonably concludes an increase to the 100 percent level was 
ascertainable from that date.  This is based upon the level 
of functioning shown after the 1993 VA hospitalization as 
reflected in a May 1995 VA examination report.  

The examiner noted a GAF of 45 to 50 that viewed liberally is 
evidence of significant impairment in the ability to work on 
account of psychiatric disability.  A GAF of 45 was reported 
in VA hospitalizations through late 1996.  Although the 
veteran apparently dropped out of treatment in 1993, the 
overall picture appears to be one of increasingly disabling 
PTSD symptoms that likely were present earlier than the date 
of claim in March 1995.  The GAF scores viewed with other 
evidence would appear to support an earlier effective date as 
they may be viewed as evidence of the veteran's level of 
functioning linked to PTSD in the year prior to the claim for 
increase.  The evidence could be interpreted as showing 
unemployability from PTSD for the year prior to March 30, 
1995. 

As noted previously, 38 C.F.R. § 3.400(o)(2) requires a 
review of all available records to determine if an 
ascertainable increase occurred during the one-year period 
prior to the date of claim in March 1995.  The Board has 
found a plausible basis for the assignment of an effective 
date earlier than the date assigned by the RO.    


ORDER

The May 1986 rating decision wherein the RO granted 
entitlement to service connection for PTSD and assigned 30 
percent rating and subsequent rating decisions wherein the RO 
affirmed the above determination not having constituted clear 
and unmistakable error, the appeal is denied.

Entitlement to an effective date for a total evaluation for 
PTSD retroactive to March 30, 1994 is granted, subject to the 
regulations governing the payment of monetary awards. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

